SCHWARTZ, Chief Judge.
The judgment below is reversed for a new trial because the trial judge (a) instructed the jury in the precise manner determined to be erroneous in the later-decided and controlling case of State Farm Mutual Auto. Ins. Co. v. Gomez, 605 So.2d 968 (Fla. 3d DCA 1992), and (b) incorrectly overruled a defense objection to opposing counsel’s statement — which may stand as the very definition of a golden rule argument — asking the jury to “[p]ut yourself in [the plaintiff’s] position, you can imagine the mental anguish and frustration.” See Klein v. Herring, 347 So.2d 681 (Fla. 3d DCA 1977).
Reversed and remanded.